Citation Nr: 0406658	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  99-12 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

REMAND

The veteran had active military service from August 1967 to 
November 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  

The veteran maintains that he developed a duodenal ulcer in 
service and that he continues to experience symptoms 
associated with the ulcer.  

Service medical records dated in October 1967 reflect that 
the veteran was seen several times for epigastric distress; 
his complaints included a stomachache.  Upper 
gastrointestinal studies dated in October 1967 revealed a 
small peptic ulcer at the anterior wall of the midportion of 
the duodenal bulb.  Post-service medical records dated in 
February 2002 show that the veteran was seen for 
gastrointestinal symptoms including stomach pain, diarrhea, 
anorexia, vomiting, and watery stools.  The assessments 
included gastroenteritis.  In light of the fact that the 
veteran developed a duodenal ulcer in service and VA records 
show gastrointestinal symptoms similar to those manifested in 
service, the Board is of the view that a VA examination and 
opinion are warranted to determine the nature and etiology of 
the veteran's disorder.  38 C.F.R. § 3.159(c) (4) (2003).  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  As noted above, the RO must 
convey (1) the information and evidence 
not of record that is necessary to 
substantiate the claim; (2) the 
information and evidence that the VA will 
seek to provide; (3) the information and 
evidence that the claimant is expected to 
provide; and (4) notice that the claimant 
is to provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess records pertinent to his 
claim since the veteran separated from 
service.  After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
claims folder, all records noted by the 
veteran that are not currently on file.

3.  Thereafter, the veteran should be 
provided a VA examination to determine 
the nature and etiology of any duodenal 
ulcer found to be present.  It is 
imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided so hat the examiner can 
review the veteran's pertinent medical 
history and circumstances.  The examiner 
should determine whether the veteran has 
a duodenal ulcer.  All necessary studies 
should be conducted.  If a duodenal ulcer 
disease is found to be present, the 
examiner should provide an opinion as to 
the etiology of the disorder.  The 
examiner should be asked to address the 
following question:  is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that duodenal ulcer 
disease is related to service.  

4.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should readjudicate the 
veteran's claim for service connection 
for a duodenal ulcer.  

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




